Citation Nr: 1446450	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  04-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, and from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul. Minnesota.  

A hearing was held on February 3, 2005, in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the case for further development in June 2005 and August 2007.  That development was completed, and the case was returned to the Board for appellate review.

In October 2009, the Board issued a decision denying the benefits sought on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2010 Order, the Court vacated the October 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand.

In October 2010, the Board issued a decision denying the benefits sought on appeal.  The Veteran then appealed the Board's decision to the Court, and in June 2012, the Court issued a decision that vacated the October 2010 Board decision and remanded the matter to the Board for readjudication.

The Board subsequently remanded the case for further development in April 2013 and April 2014.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with an adequate VA medical opinion.

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is afforded an adequate VA medical opinion, and VA fully complies with its statutory duty to assist.

Pursuant to the Board's April 2014 remand instructions, the Veteran was provided with a supplemental medical opinion regarding the etiology of his current back disability.  The VA physician who provided the May 2014 medical opinion engaged in an exhaustive recitation of the relevant facts and medical treatment records, both in-service and post-service.  Among the evidence listed is an August 1977 separation examination report of medical history documenting the Veteran's report of recurrent back pain, and the examiner's notation of back strain and occasional back pains with too much lifting.  The May 2014 reviewing physician opined that it was less likely than not that the Veteran's lumbar degenerative joint disease was incurred in or caused by his claimed in-service low back injury.  As rationale, the VA physician stated the following:

"The veteran's STR's reveal that he suffered some degree of acute back injury in 1975 and again in 1976 and had variable lengths of time wherein he remained so afflicted.  However, by late 1976, he denied having any further back difficulties.  At the time of his separation, he was asked if he had a [history] of back pain and he checked yes.  At the time of the separation exam, no residual of any back injury was found.  Therefore, the veteran had acute injury in service, the nexus; but there was resolution without residual, thus, no chronicity. . . ." 

An opinion based on an inaccurate factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  Although the medical report mentions the fact that the August 1977 separation examination includes the examiner's notation of an assessment of strain, the May 2014 VA physician's statement that "no residual of any back injury was found" seems to be contradicted by this evidence.  Additionally, the Board notes that the Veteran checked "yes" for recurrent back pains on the separation examination in response to the prompt "have you ever had or have you now."  Further, the Veteran is competent to report that he experienced recurrent back pain at the time of separation from service, and is competent to state that he received care from a chiropractor for his back in the years following service.

On remand, clarification should be sought from the VA physician who provided the May 2014 opinion to ensure an opinion is provided which contemplates the full evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to the VA physician who provided the May 2014 medical opinion for an addendum opinion regarding the etiology of the Veteran's low back disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner is asked to address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disability arose during or is related to his military service, to include his in-service back pain and back strain(s);

In making this determination, the examiner is advised that the Veteran's August 1977 report of medical examination included a notation of back strain, and the Veteran reported recurrent back pain (which he later clarified was present at the time of that separation examination).  The Veteran also reported undergoing chiropractic treatment for back pain from 1977 through 1983, at which point he stopped treatment because he continued to experience low back pain and did not feel the treatment was doing much for him.  The Board finds this statement to be both competent and credible, and the examiner is to proceed from the position that the Veteran, in fact, had back pain and received chiropractic care during this period.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back injuries during military service, to include strains, contributed, at least in part, to the development of his current back disability.

i.  Would his in-service back pain and strains render him more susceptible to future strains?

ii.  Would the "concatenation of acute back strains," noted by the May 2014 VA examiner, have contributed to causing or aggravating the Veteran's current back disability?

A discussion of the underlying medical principles of each condition would be particularly helpful.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



